Citation Nr: 1535281	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for blistering hands.

2.  Entitlement to service connection for limited smell.

3.  Entitlement to service connection for limited taste.

4.  Entitlement to service connection for stomach cancer surgery.

5.  Entitlement to service connection for four gallbladder surgeries.

6.  Entitlement to service connection for anaerobic bacteria on neck, groin, and buttocks.

7.  Entitlement to service connection for brain tumor.

8.  Entitlement to service connection for blistering on feet and eczema.

9.  Entitlement to service connection for left eye implant.

10.  Entitlement to service connection for loss of control of muscles in buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he would be unable to attend his scheduled August 2015 hearing at the Board's Central Office and desires instead to be scheduled for a Travel Board or video-conference hearing at his local RO.  See August 2015 Statement.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at his local RO, either in-person or via video-conference, depending upon his preference.  Provide notice of the scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


